SLOVITER, Circuit Judge,
concurring and dissenting in part.
In enacting the Education For All Handicapped Children Act, 20 U.S.C. § 1401 et seq. (1976), Congress has undertaken to provide federal assistance to the states in order that handicapped children, defined as those who are mentally retarded, learning disabled, physically handicapped, and emotionally disturbed, id. § 1401(1), will be able to receive a free public education appropriate to their needs. The statute imposes the following three principal obligations on states which choose to participate: (1) It requires that each participating state must have “in effect a policy that assures all handicapped children the right to a free appropriate public education,” id. § 1412(1); (2) It requires that each state must establish fair procedures designed to effectuate the individualized attention to which each handicapped child is entitled. These include establishment of an individualized educational program (IEP) for each child, and notice and an opportunity to be heard with respect to that IEP and any changes regarding it, id. §§ 1401(19), 1412(4), 1414(a)(5), 1415(a)-(d); and (3) It requires that each state must develop a plan which sets forth in detail the policies and procedures which the state will undertake to assure, inter alia, that there is established “a goal of providing full educational opportunity to all handicapped children.” Id. § 1412(2)(A).
Judge Newcomer made findings of fact, including those regarding the learning regression of members of the plaintiff class, which have not been disputed on appeal. After considering these facts, the language of the statute, and its history, he held that Pennsylvania’s policy which limits the instruction available to handicapped children to 180 days a year
precludes plaintiffs and those similarly situated from receiving an education that is likely to allow them to reach their reasonably set educational goals with respect to self-sufficiency, whether that be merely avoiding institutionalization or *284living in a community living arrangement and working in a sheltered workshop.
Armstrong v. Kline, 476 F.Supp. 583, 600 (E.D.Pa.1979).
The majority agrees that Pennsylvania’s “inflexible application of a 180 day maximum prevents the proper formulation of appropriate educational goals for individual members of the plaintiff class.” At 281. It appears to reach this conclusion on the basis that the Pennsylvania rule violates the procedural requirements which the Act imposes, because the rule applies across the board without regard to the individual child. I agree with the majority in this conclusion. However, the majority declines to affirm the district court judgment in its entirety because “the district court was premature in attempting to formulate educational policy from the legislative history in the face of the Act’s deference to state educational decision making.” At 279. I respectfully dissent from this portion of the majority’s decision because I believe that elucidation of the principal goal of the statute is essential to any interpretation of its provisions, whether they are substantive or procedural.
The rationale given by the majority for declining to attempt some definition of the statutory goal of a “free appropriate public education” is twofold. It would defer to the states in this regard because, first, “[tjraditionally, decisions of educational policy and control over the educational system have been vested in state and local authorities”, at 277; and, second, “hard decisions of resource allocation, like the determinations of educational policy are best left to the states, in the first instance.” At 278 (emphasis added).
These reasons confuse explication of the ultimate goal, which Congress articulated but unfortunately failed to define when it enacted the statute, and the appropriate implementation of that goal, which Congress left to determination by the states. I agree with both of my colleagues that the contours of the state’s program must be defined by the state. It is the state which must determine which specific programs should be offered, how those programs must be structured, and how the delicate and intricate balancing of funds and resources between handicapped and nonhandicapped children must be managed. In the process, different states may establish somewhat varying mediate goals as steps toward realization of the federal policy.
On the other hand, the ultimate goal of the statute was already set by Congress when it legislated the specific goal of a “free appropriate public education” and required the states to adopt that policy. The states are not free to develop any different policy or modify that set by Congress. Therefore, there is no reason to defer to the states for a definition of the Congressionally established policy. The usual reasons for deference, familiarity with local conditions and local resources, warrant deference to the state in the manner in which the policy should be implemented but are inapposite when the issue is the meaning of the statutory policy. Although the majority does not expressly so state, its deferral to state definition suggests that each state may define the statutory goal differently. Bút the statute manifests a considered judgment by Congress as to the needs of the handicapped children of the entire country. Those needs may not be adequately met if the local programs are measured against a statutory goal which is permitted to vary with the happenstance of the state in which the child lives. There is nothing in the statute which would warrant anything other than a uniformly applicable interpretation of the nationally prescribed goal of a “free appropriate education.”
The majority’s reluctance to consider the goal cannot even be supported as a laborsaving device for the federal judiciary. Although the result of its holding is to require that Pennsylvania analyze whether the 180 day rule violates the statutory right of each individual member in the plaintiff class to a “free appropriate education” without any guidance by this court as to what goal that language comprehends, our respite will be only temporary. For, the majority recognizes that, in the last analysis, there must *285be a federal interpretation of a federal statute. “We recognize that by this decision we may merely be postponing the inevitable. The statute provides for federal and state judicial review of individual educational programs which have been appealed through the statutory procedure. Id. § 1415(e)(2). Thus it is quite possible that, in the future, we will be called upon to evaluate the substantive content of educational programs developed under the Act.” Typescript op. at 281. (Emphasis added). Therefore, I believe that since the question is appropriately before us today, we cannot responsibly defer the decision for another day.
Turning then to the meaning of the statutory language, “a free appropriate education,” the district judge found the reasonable educational objective of the statute to be directed to the goal of achieving self-sufficiency. He concluded “that the unique needs that must be met by the educational program include those that if satisfied, allow the child, within the limits of his or her handicap, to become self-sufficient.” 476 F.Supp. at 604.
This goal was one that was once acknowledged by the Commonwealth of Pennsylvania in the past, was espoused by the educational experts in this case, including experts representing the Commonwealth, and appears to be the generally accepted educational objective for severely retarded and emotionally disturbed children. Finally, and most importantly, this appears to be the ultimate goal contemplated by Congress when it enacted the statutory scheme.
In Pennsylvania Association for Retarded Children [P.A.R.C.] v. Commonwealth of Pennsylvania, 334 F.Supp. 1257 (E.D.Pa. 1971) (three-judge court) (per curiam), plaintiffs challenged Pennsylvania’s policy which excluded mentally retarded children from education and training in public schools. They presented testimony from four experts in the field of education of retarded children to prove that the retarded are educable and that denial of such education amounts to a denial of equal protection of the laws. The Commonwealth, soon after presentation of plaintiffs’ evidence, entered into a Consent Agreement in which it undertook to provide free public education for all children between the ages of six and twenty-one. In paragraph 4 of the Consent Agreement, the Commonwealth agreed to the objective of providing handicapped children with education aimed at fostering self-sufficiency, the goal about which the. Commonwealth now complains:
4. Expert testimony in this action indicates that all mentally retarded persons are capable of benefiting from a program of education and training; that the greatest number of retarded persons, given such education and training, are capable of achieving self-sufficiency, and the remaining few, with such education and training, are capable of achieving some degree of self-care .
P.A.R.C., 334 F.Supp. at 1259.
The Commonwealth’s undertaking to educate the handicapped with the goal of fostering self-sufficiency is also reflected in the regulations of the Pennsylvania Department of Education which state that Pennsylvania’s educational standards are aimed at “provid[ing] exceptional school-aged persons with quality special education programs and services which will ultimately enable them to participate as fully as possible in appropriate activities of daily living.” 22 Pa.Code § 13.2(a). See also Fialkowski v. Shapp, 405 F.Supp. 946, 959 (E.D.Pa.1975) (possible equal protection violation exists if handicapped children do not receive an education equipping them with the “tools needed in life”).
Significantly, the Commonwealth does not challenge on appeal here Judge Newcomer’s finding that the goal of self-sufficiency for SPI and SED children is one generally recognized by educators. The court stated:
Generally, educators of the SPI or SED speak of their students’ potential in terms of attaining the highest level of self-sufficiency that the child can achieve, whether that be acquiring additional self-help skills, avoiding institutionalization or attaining that level of independence with *286regard to self care that he or she can live in a community living arrangement or at home and work in a sheltered workshop. Both plaintiffs’ and defendants’ experts agreed that these generally were the objectives of the education of the SPI and SED.
476 F.Supp. at 590 (emphasis added).
The Supreme Court has recognized that education is designed to enable students to become self-sufficient. It has commented that “education prepares individuals to be self-reliant and self-sufficient participants in society,” Wisconsin v. Yoder, 406 U.S. 205, 221, 92 S.Ct. 1526, 1542, 32 L.Ed.2d 15 (1972), and that “it is doubtful that any child may reasonably be expected to succeed in life if he is denied the opportunity of an education.” Brown v. Board of Education, 347 U.S. 483, 493, 74 S.Ct. 686, 691, 98 L.Ed. 873 (1954).
There are several indications that Congress intended that the special education mandated by the statute should be directed to the achievement of self-sufficiency by the handicapped child to the extent possible within the reasonable limits of resource allocation. The P.A.R.C. Consent Decree which adopted that goal was expressly referred to throughout the legislative history of the statute. S.Rep.No.94-168, 94th Cong., 1st Sess. 1, 6-7. The Senate Report accompanying the statute stated that the intent of Congress was to establish a program which “will result in maximum benefits to handicapped children and their families.” Education For All Handicapped Children Act of 1975, S.Rep.No.94-168, 94th Cong., 1st Sess. 1, 6 reprinted in [1975] U.S.Code Cong. & Admin.News 1425, 1430. The Report referred to the need to increase independence of the handicapped and to end their needless institutionalization. Id. at 7-9, 1975 U.S.Code Cong. & Admin.News at 1431-33.
Defendants claim that no child is entitled to a goal of maximization as part of his or her education. They argue that the statute requires merely assurance of an equal educational opportunity for the handicapped. The district court recognized that the state was not required to “provide a program which is designed to allow each handicapped child to reach his or her maximum potential in every respect.” 476 F.Supp. at 604.
Rather, it is limited to those areas with which Congress expressed concern. The congressional intent was to provide for that education which would leave these children, upon school’s completion, as independent as possible from dependency on others, including the state, within the limits of the handicapping condition.

Id.

Provision of an equal number of school days or equal resources is obviously not enough to meet the design of the statute because provision of an equal education to handicapped children such as those in the plaintiff class would not satisfy their unique needs. Defendant’s argument would read out of the statutory goal the requirement that the education for handicapped children be “appropriate”. By use of that word, as well as by the entire statutory structure, it is manifest that Congress was concerned with the qualitative nature of the education to be provided.
The statutory goal to provide a “free appropriate education” must be viewed as one establishing the direction toward which the programs required by the statute should aim. To define that direction for the handicapped as one leading toward self-sufficiency is merely to acknowledge the obvious— that the severely and profoundly handicapped children in the plaintiff class do not possess substantial learning capacity along objective academic lines and therefore must be assisted in achieving the realistic educational objective available to them, that of reasonable self-sufficiency under their indi-' vidual circumstances. Only when that statutory goal is acknowledged can Pennsylvania satisfactorily perform the individual evaluations required by the statute and the majority.
The narrow issue before the district court was whether Pennsylvania’s rule limiting its annual education to 180 days as applied to the class of handicapped children who seriously regress when there are long inter*287ruptions in their education violates the congressional policy of requiring an “appropriate” education for such children. I would affirm the district court’s holding that it does. An educational program which ignores the unique learning characteristics of this group of handicapped children denies them a reasonable opportunity to achieve the educational objectives intended by Congress.